United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS          April 28, 2004
                       FOR THE FIFTH CIRCUIT
                                                          Charles R. Fulbruge III
                                                                  Clerk

                           No. 03-51050
                         Summary Calendar


UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

KEVIN MARK MCQUISTION,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                       USDC No. MO-03-CR-52-1
                        --------------------

Before REAVLEY, JOLLY and DENNIS, Circuit Judges.

PER CURIAM:*

     Kevin Mark McQuistion appeals from his conditional guilty-

plea conviction for conspiracy to manufacture methamphetamine.

McQuistion argues that the district court erred in denying his

motion to suppress evidence found in a refrigerator and microwave

located on the premises of the Basin Welding Supply Company.         The

record shows that Charles Joyce, an owner of the Basin Welding

Supply Company, had common authority to consent to the police

search.   See United States v. Shelton, 337 F.3d 529, 531-32 (5th

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-51050
                                -2-

Cir. 2003), petition for cert. filed, 72 U.S.L.W. 3393 (U.S. Nov.

24, 2003) (No. 03-781).   As a result, the district court

correctly denied McQuistion’s motion to suppress evidence.

     AFFIRMED.